Opinion by Ford, J.
At the trial the president and general manager of petitioner testified that he had kept informed as to the market prices of the merchan*376dise by personal visits to the factories abroad; that he had also received quotations from the foreign manufacturers by mail; that the price which he paid for the merchandise in question was the price appearing on the invoice; and that he had previously imported book ends for which he paid a higher price, but that the instant items were smaller. Upon the record presented it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the correct value of the merchandise. The petition was therefore granted.